                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )      Case No. 01-00253-01/02-CR-W-ODS
                                          )
ROBERT R. COURTNEY, et al.                )
                                          )
                     Defendants.          )

                  ORDER AND OPINION DENYING DEFENDANT’S
                    MOTION FOR REDUCTION IN SENTENCE
      Pending is Defendant Robert Courtney’s Motion for Reduction in Sentence. Doc.
#162. For the following reasons, Defendant’s motion is denied.


                                  I.    BACKGROUND
      On December 5, 2002, Defendant was sentenced to 360 months for eight counts
of tampering with consumer products (18 U.S.C. §§ 1365(a), 1365(a)(3)), six counts of
adulteration of drugs (21 U.S.C. §§ 331(k), 333(a)(2)), and six counts of misbranding
drugs (21 U.S.C. §§ 331(k), 333(a)(2)). Docs. #132-35. Defendant’s sentence was
upheld by the Eighth Circuit Court of Appeals. United States v. Courtney, 362 F.3d 497,
498–99 (8th Cir. 2004), cert. granted, judgment vacated, 543 U.S. 1098 (2005),
and opinion reinstated, 412 F.3d 855 (8th Cir. 2005).
      On December 12, 2019, Defendant, now proceeding pro se, filed a motion asking
the Court to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Doc. #162.1
In response to the motion, Plaintiff United States of America filed a Motion to Dismiss
Defendant’s Motion for Reduction in Sentence, which is construed as the Government’s
suggestions in opposition to Defendant’s motion. Doc. #166. The Government argues
Defendant’s motion should be denied because he failed to exhaust his administrative
remedies with the Bureau of Prisons (“BOP”) and did not establish extraordinary and


1
 Defendant is presently scheduled to be released from custody on November 20, 2027.
Doc. #167.
compelling reasons warranted a reduction in sentence. Id. Echoing the Government’s
filing, the United States Probation Office recommends the Court deny Defendant’s
request. Doc. #167. Defendant did not file a reply to the Government’s opposition, and
the time for doing so has passed. L.R. 7.0(c)(3).


                                    II.    DISCUSSION
       In December 2018, the First Step Act of 2018 was signed into law. Pub. L. No.
115-391, 132 Stat. 5194. Among other things, the First Step Act of 2018 allows, for the
first time, defendants to petition district courts directly for early release from prison
based on “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c). However,
before a district court can consider such a request, the defendant must have “fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant's behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant’s facility, whichever is earlier….” 18 U.S.C. §
3582(c)(1)(A).
       To exhaust administrative rights, a defendant must submit a “request for a
motion” for a reduction in sentence based on extraordinary and compelling reasons to
the warden. 28 C.F.R. § 571.61(a). “An inmate may initiate a request for
consideration…only when there are particularly extraordinary or compelling
circumstances which could not reasonably have been foreseen by the court at the time
of sentencing.” Id. “Ordinarily, the request shall be in writing,” include the
“extraordinary or compelling circumstances” that the defendant “believes warrant
consideration,” and contain proposed release plans. § 571.61(a)(1)-(2).
       Pursuant to BOP’s procedures, a request for a reduction in sentence pursuant to
18 U.S.C. § 3582(c)(1) is “considered ‘submitted’…when received by the Warden….”
Fed. Bureau of Prisons, Compassionate Release/Reduction in Sentence: Procedures
for Implementation of 18 U.S.C. §§ 3582 and 4205(g), Program Statement No. 5050.50
(Jan. 17, 2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The warden at
each BOP facility “must identify a staff member” to coordinate, receive, and document
all reduction in sentence (“RIS”) requests. Id.



                                               2
      Defendant claims he sent RIS requests to Warden Jennifer Saad at FCI Gilmore
in West Virginia and Warden Bob Keith at FCI Big Spring in Texas. Defendant purports
to attach the first page of each RIS request to his motion. Doc. #162, at 8; Doc. #162-1,
at 2-3. The pages provided to the Court, however, are not dated. Also, there is no
indication on the documents indicating they were submitted, and if so, whether
Defendant or someone else submitted the requests. Id. Unfortunately, Defendant’s
motion does not shed light on when the RIS requests were submitted – only that they
were made more than thirty days ago. Doc. #162, at 8. Moreover, the pages provided
to the Court do not include the “extraordinary or compelling circumstances” that
Defendant “believes warrant consideration” or his proposed release plans, as required
by 28 C.F.R. § 571.61(a)(1)-(2).
      Along with the first pages of each RIS request, Defendant included a two-page
document entitled “Cop-Out Continuation Pages” that was addressed to “Director
Hurwitz” only. Doc. #162-1, at 4-5. The document is not addressed to either warden at
FCI Gilmore or FCI Big Spring. Id. Additionally, it is undated and unsigned, even
though there is a signature line for Defendant. Id. Defendant does not explain why the
document was included with his motion. If this document accompanied the first page of
his RIS requests and provided to the wardens at FCI Gilmore or FCI Big Spring,
Defendant does not provide that information to the Court.
      The Government provides declarations from the RIS coordinators at FCI Gilmore
and FCI Big Spring. Doc. #166-2; Doc. #166-3. Both RIS coordinators declare they
have no personal knowledge of Defendant making an RIS request. Id. Additionally,
each RIS coordinator states he reviewed his respective facility’s electronic database,
computer file, and computer server and did not locate an RIS request by Defendant. Id.
      If a defendant fails to show he exhausted his administrative remedies with
respect to his motion pursuant to 18 U.S.C. §3582(c)(1)(A) and “there is no evidence
before the Court that [the defendant] made a request to reduce his sentence to the
appropriate warden, the motion is denied without prejudice.” United States v. Clausen,
No. CR 16-256, 2020 WL 1442852, at *1 (D. Minn. Mar. 24, 2020) (citation omitted); see
also United States v. Wilson, No. 5:08-CR-50051, 2019 WL 7372975, at *2 (D. S.D.
Dec. 31, 2019) (denying the defendant’s motion to reduce sentence because he failed

                                            3
to exhaust his administrative remedies); United States v. Roy, No. CR 15-303, 2019 WL
6910069, at *1 (D. Minn. Dec. 19, 2019) (stating a defendant must exhaust his
administrative remedies before the court could consider a motion to reduce his
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)); United States v. Gutierrez, No. 01-
CR-0331, 2019 WL 8219448, at *3 (D. Minn. Nov. 6, 2019) (denying the defendant’s
First Step Act motion due to failure to exhaust administrative remedies). The record
before the Court does not show Defendant exhausted his administrative remedies.
Accordingly, the Court cannot consider his request for a reduction in his sentence
pursuant to 18 U.S.C. § 3582(c)(1)(A).


                                 III.    CONCLUSION
      For all the foregoing reasons, the Court denies Defendant’s Motion for Reduction
in Sentence without prejudice.
IT IS SO ORDERED.

                                                 /s/ Ortrie D. Smith
DATE: April 3, 2020                              ORTRIE D. SMITH, SENIOR JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           4
